                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF MISSOURI
                               EASTERN DIVISION

UNITED STATES OF AMERICA,                  )
                                           )
         Plaintiff,                        )
                                           )
v.                                         )      Case No. 4:16CR541AGF(SPM)
                                           )
JUSTIN WOODSON,                            )
TYRONE L. WILLIAMS,                        )
TERRY T. WILLIAMS, and                     )
HAROLD WILLIAMS,                           )
                                           )
Defendants.

         ORDER ADOPTING REPORT AND RECOMMENDATION
     AND GRANTING GOVERNMENT’S MOTION TO DISMISS COUNTS

         This matter is before the Court on the motions of Defendants Justin

Woodson,1 Tyrone L. Williams, Terry T. Williams, and Harold Williams to

Suppress Title III Wire Intercept Electronic Surveillance Evidence, Justin

Woodson’s Supplemental Motion to Suppress Other Electronic Surveillance

Evidence, and Tyrone Williams’ Supplemental Motion to Suppress Other Electronic

Surveillance Evidence. Pursuant to 28 U.S.C. § 636(b), the motions were referred

to United States Magistrate Judge Shirley Padmore Mensah.

         An evidentiary hearing was held on May 30, 2018, at which several law

enforcement officers testified. Following the hearing, the parties were permitted to

1
    Defendant Justin Woodson already entered a plea of guilty to certain of the charges.
file post-hearing briefs, including a joint sur-reply brief filed by Defendants. On

November 21, 2018, Magistrate Judge Mensah filed a Report and Recommendation

[Doc. No. 639], recommending that the various motions to suppress electronic

surveillance evidence be denied. None of the Defendants filed objections to the

Report and Recommendation, and the time to do so has passed.

      After careful consideration of the record, and in light of Defendants’ failure to

file objections, the Court will adopt and sustain the thorough reasoning of the

Magistrate Judge set forth in support of her Report and Recommendation issued on

November 21, 2018.

      Accordingly,

      IT IS HEREBY ORDERED that the Report and Recommendation of the

United States Magistrate Judge [Doc. No. 639] is SUSTAINED, ADOPTED, and

INCORPORATED herein.

      IT IS FURTHER ORDERED that Defendants’ Joint Motion to Suppress

Title III Wire Intercept Electronic Surveillance Evidence (Doc. 323) be DENIED.

      IT IS FURTHER ORDERED that Defendant Justin Woodson’s

Supplemental Motion to Suppress Other Electronic Surveillance Evidence (Doc.

Nos. 322 & 410) be DENIED.

      IT IS FURTHER ORDERED that Defendant Tyrone Williams’

                                          2
Supplemental Motion to Suppress Other Electronic Surveillance Evidence (Doc.

Nos. 324 & 417) be DENIED.

      IT IS FURTHER ORDERED that the Motion of the United States to

Dismiss Counts XX, XXI and XXII of the Indictment as to Justin Woodson (Doc.

No. 346), and Count VII of the Indictment as to Tyrone Williams (Doc. No. 354),

pursuant to Fed. R. Crim. P. 48(a), is GRANTED.




                                        ________________________________
                                        AUDREY G. FLEISSIG
                                        UNITED STATES DISTRICT JUDGE


Dated this 31st day of January, 2019.




                                          3
